                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION

ELBERT DAVIS                                                                          PLAINTIFF

v.                                                                              No. 4:19CV60-RP

CIRCUIT COURT OF WASHINGTON COUNTY, ET AL.                                        DEFENDANTS

                      ORDER DENYING PLAINTIFF’S MOTION [14]
                         TO ALTER OR AMEND JUDGMENT

       This matter comes before the court on the plaintiff’s motion for reconsideration of the

court’s July 1, 2019, order dismissing the instant case as untimely filed. The court interprets the

motion, using the liberal standard for pro se litigants set forth in Haines v. Kerner, 404 U.S. 519

(1972), as a motion to amend judgment under Fed. R. Civ. P. 59(e), which must be filed within

28 days of entry of judgment. An order granting relief under Rule 59(e) is appropriate when:

(1) there has been an intervening change in the controlling law, (2) where the movant presents

newly discovered evidence that was previously unavailable, or (3) to correct a manifest error of

law or fact. Schiller v. Physicians Res. Grp. Inc., 342 F.3d 563, 567 (5th Cir. 2003). The

plaintiff has neither asserted nor proven any of the justifications to amend a judgment under Fed.

R. Civ. P. 59(e). As such, the plaintiff’s request to alter or amend judgment is DENIED.

       SO ORDERED, this, the 27th day of March, 2020.


                                                     /s/ Roy Percy
                                                     UNITED STATES MAGISTRATE JUDGE
